Citation Nr: 0902252	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied a rating in excess of 
50 percent for PTSD.  The veteran perfected a timely appeal 
of this determination to the Board.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his substantive appeal concerning 
the issue of entitlement to a disability rating in excess of 
50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of entitlement to a disability 
rating in excess of 50 percent for PTSD have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew the claim of entitlement to a 
disability rating in excess of 50 percent for PTSD in a 
December 2008 written statement.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding this claim.  Thus, the Board does not 
have jurisdiction to review this claim, and it is dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 
50 percent for PTSD is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


